Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on December 02, 2020.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,990 B2, claims 1-19 of US Patent No. 9,971,784 B2, and claims 1-17 of US Patent No. 9,098,495 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (17/110084) and the patent 10,884,990, 9,971,784, and 9,098,495 all directed single instancing data management between client location and remote location. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 10,884,990, 9,971,784, and 9,098,495.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court .
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


7.	Claims 1-3, and 6-10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Frandzel et al (US 8,131,924 B1).
	As per claim 1, Frandzel discloses:
	- a method for storing single instances of data comprising (single instance storage, column 10, line 30-35,  
- receiving a request to copy data, comprising one of files and data objects from a first storage location associated with a client computing system to a second storage location distinct from the first storage location, during a storage operation, wherein the storage operation comprises at least one of: a backup operation and an archive operation (request to copy data object from first location to second location column 4, line 20-30, column 5, line 1-5, 25-35), storage operation to backup data object, column 5, line 60-67), 
- copying the data based on a storage policy to generate a data copy comprising multiple instances of files and multiple instances of data objects (policy based data storage, column 15, line 15-25), 
- identifying each file and data object in the data copy (identifying each data object (i.e. data block), column 2, line 35-40), 
- generating a unique identifier for each data object in the data copy and associating the generated unique identifier with each data object (unique fingerprint (i.e. unique id) is generated for each data object of a file, column 2, line 40-45),
- comparing the data objects in the data copy based on the associated unique identifier and determining that at least two data objects comprises the same data based at least in part on the two data objects having the same unique identifier, and copying only a single instance of the two data objects to the second storage location (comparing data blocks to determine duplicate (i.e. same data), column 13, line 30-35, based on same id, column 14, line 10-30),
- comparing the generated unique identifier associated with the data objects in the data copy against a previously stored unique identifier associated with a previously stored single instance data stored in the second storage location (comparing finger print to determine data object previously stored or not, column 2, line 55-65, column 13, line 6-67, Fig. 3, 7)
- determining that the generated unique identifier associated with the data object in the data store is the same as the previously stored unique identifier associated with the previously stored single instanced data stored in the second storage location and not copying the data object associated with the generated unique identifier to the second storage location and associating a pointer with the data object that points to the previously stored single instanced data (determination is made to see data object is previously stored or not, if previously stored, a reference is made to previously stored data block, if not write the data object in the storage media, column 7, line 35-45, column 9, line 5-45, Fig. 3, 7).
As per claim 2, rejection of claim 1 is incorporated, and Frandzel discloses:
- wherein the storage policy specifies preferences and storage operations to be performed on the data (implementing policy based on preference (i.e. access frequency), column 11, line 35-45, column 15, line 20-25). 
As per claim 3, rejection of claim 1 is incorporated, and further Frandzel discloses:
- wherein identifying each data object comprises at least one of: identifying permissions for the file or data object, a property of the file or data object, an access control list for the file or data object, an identifier for the file or data object, a size of the file or data object, a creation data for the file or data object, and an access date for the file or data object (access based data object, column 15, line 20-25, size of the data object, column 2, line 50-60).
As per claim 6, rejection of claim 1 is incorporated, ad further Frandzel discloses:
- wherein the unique identifier comprises one of: a hash value, a message digest, checksum, digital fingerprint, and digital signature (id with hash value, column 9, line 1-5).
As per claim 7, rejection of claim 1 is incorporated, and further Frandzel discloses:
- further comprises modifying the single instance data stored in the second location, wherein the modifying comprises one of: encrypting the single instance data and compressing the single instance data (compressing data object, column 9, line 35-40).   
As per claim 8, rejection of claim 1 is incorporated, and further Frandzel discloses:
- wherein the data comprising one of files and data objects are encrypted at the first storage location before being copied to the data copy (compressing the data object, column 9, line 35-40).   
As per claim 9, rejection of claim 1 is incorporated, and further Frandzel discloses:
- wherein the data comprising one of files and data objects are compressed at the first storage location before being copied to the data copy (compressing the data object, column 9, line 35-40).   
As per claim 10, rejection of claim 1 is incorporated, and further Frandzel discloses:
- wherein one of: the client computing system and a single instance database component generates the unique identifier that represents the file or data object (fingerprint to represent data block, column 13, line 60-67).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 4-5 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frandzel et al (US 8,131,924 B1), in view of de Spiegeleer (US 2008/0243878 A1)
As per claim 4, rejection of claim 1 is incorporated,
Frandzel does not explicitly disclose further comprising parsing through the file in the data copy to identify containers and extracting data objects from the containers. However, in the same field of endeavor de Spiegeleer in an analogous art disclose further comprising parsing through the file in the data copy to identify containers and extracting data objects from the containers (parsing (i.e. segmenting) the file to identify container (i.e. email message, Para [0030]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frandzel with the teaching of de Spiegeleer by modifying Frandzel such that single instancing object storage of de 
As per claim 5, rejection of claim 1 is incorporated, 
Frandzel does not explicitly disclose further comprising identifying metadata associated with a file and parsing the file to identify containers and extracting data objects from the containers based on the identified metadata. However, in the same field of endeavor de Spiegeleer in an analogous art disclose further comprising identifying metadata associated with a file and parsing the file to identify containers and extracting data objects from the containers based on the identified metadata (metadata associated with file segment, Para [0012]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frandzel with the teaching of de Spiegeleer by modifying Frandzel such that single instancing object storage of de Spiegeleer using metadata referencing to previously stored object for efficient and space consumption of a storage device.
As per claim 11, Frandzel discloses:
- a method for copying data from a computer system at a first storage location to a second storage location, the method comprising (single instance storage, column 10, line 30-35), 
- receiving a request to copy data, comprising one of files and data objects from a first storage location associated with a client computing system to a second storage location distinct from the first storage location, during a storage operation, wherein the storage operation comprises at least one of: a backup operation and an archive operation (request to copy data object from first location to second location column 4, line 20-30, column 5, line 1-5, 25-35), storage operation to backup data object, column 5, line 60-67), 
- copying the data based on a storage policy to generate a data copy comprising multiple instances of files and multiple instances of data objects (policy based data storage, column 15, line 15-25), 
- generating a unique identifier for each data object in the data copy and associating the generated unique identifier with each data object (unique fingerprint (i.e. unique id) is generated for each data object of a file, column 2, line 40-45),
Frandzel does not explicitly disclose identifying each data object in the data copy of the data wherein the identifying comprises extracting metadata. However, in the same field of endeavor de Spiegeleer in an analogous art disclose identifying each data object in the data copy of the data wherein the identifying comprises extracting metadata (metadata for each of the file segment (i.e. data object), Para [0007], line 1-10, column 50), 
Frandzel does not explicitly disclose identifying metadata associated with each of the data objects. However, in the same field of endeavor de Spiegeleer in an analogous art disclose identifying metadata associated with each of the data objects (metadata associated with data object, Para [0058]), 
Frandzel does not explicitly disclose comparing the data objects in the data copy based on the data and metadata associated with each of the data objects. However, in the same field of endeavor de Spiegeleer in an analogous art disclose comparing the data objects in the data copy based on the data and metadata associated with each of the data objects (comparing data object, Para [0031]), 
	Frandzel does not explicitly disclose determining that at least two data objects comprises the same data. However, in the same field of endeavor de Spiegeleer in an analogous art disclose determining that at least two data objects comprises the same data (two data object with identical content, Para [0048], [0069]),
	Frandzel does not explicitly disclose determining that the at least two data objects comprises different metadata. However, in the same field of endeavor de Spiegeleer in an analogous art disclose determining that the at least two data objects comprises different metadata (data object with different metadata, Para [0051]),
storing only a single instance of the at least two data objects that are determined to comprise the same data. However, in the same field of endeavor de Spiegeleer in an analogous art disclose storing only a single instance of the at least two data objects that are determined to comprise the same data (single instancing storage, Para [0056]),
	Frandzel does not explicitly disclose storing multiple instances of the metadata associated with the single instance of the at least two data objects. However, in the same field of endeavor de Spiegeleer in an analogous art disclose storing multiple instances of the metadata associated with the single instance of the at least two data objects (metadata for multiple entries associated with single instance, Para [0060]),
Frandzel does not explicitly disclose storing an association between the single instance data of the at least two data objects and the multiple instances of the metadata associated with the single instance to the second storage location. However, in the same field of endeavor de Spiegeleer in an analogous art disclose storing an association between the single instance data of the at least two data objects and the multiple instances of the metadata associated with the single instance to the second storage location (storing association metadata and multiple instances, Para [0050], [0058]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frandzel with the teaching of de Spiegeleer by modifying Frandzel such that single instancing object storage of de Spiegeleer using metadata referencing to previously stored object for efficient and space consumption of a storage device. 
As per claim 12, rejection of claim 11 is incorporated, and further de Spiegeleer discloses:
- wherein the extracted metadata comprises at least one of: permissions for the file or data object, a property of the file or data object, an access control list for the file or data object, an identifier for the file or data object, a size of the file or data object, a creation data for the file or data object, and an access date for the file or data object (metadata with file name, size, creation date, Para [0045]).
As per claim 13, rejection of claim 11 is incorporated, and Frandzel discloses:
- wherein the storage policy specifies preferences and storage operations to be performed on the data (implementing policy based on preference (i.e. access frequency), column 11, line 35-45, column 15, line 20-25). 
As per claim 14, rejection of claim 11 is incorporated, and further de Spiegeleer discloses:
- wherein identifying each data object comprises identifying the type of the data file, the size of the file or data object, and the structure of the data file (type of the data file (i.e. word file), size of the data file, Para [0032]).
 As per claim 15, rejection of claim 11 is incorporated, and further de Spiegeleer discloses:
- further comprising parsing through the file in the data copy to identify containers and extracting data objects from the containers (parsing (i.e. segmenting) the file to identify container (i.e. email message, Para [0030]).
As per claim 16, rejection of claim 11 is incorporated, ad further Frandzel discloses:
- wherein the unique identifier comprises one of: a hash value, a message digest, checksum, digital fingerprint, and digital signature (id with hash value, column 9, line 1-5).
As per claim 17, rejection of claim 11 is incorporated, and further Frandzel discloses:
- further comprises modifying the single instance data stored in the second location, wherein the modifying comprises one of: encrypting the single instance data and compressing the single instance data (compressing data object, column 9, line 35-40).   
As per claim 18, rejection of claim 11 is incorporated, and further Frandzel discloses:
- wherein the data comprising one of files and data objects are encrypted at the first storage location before being copied to the data copy (compressing the data object, column 9, line 35-40).   
As per claim 19, rejection of claim 11 is incorporated, and further Frandzel discloses:
- wherein the data comprising one of files and data objects are compressed at the first storage location before being copied to the data copy (compressing the data object, column 9, line 35-40).   
As per claim 20, rejection of claim 11 is incorporated, and further Frandzel discloses:
- wherein one of: the client computing system and a single instance database component generates the unique identifier that represents the file or data object (fingerprint to represent data block, column 13, line 60-67).
			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167